SPEER, J.
While the judgment of the Court of Civil Appeals in favor of defendants in error was reversed by us (12 S.W.(2d) 130), nevertheless that reversal was only in part, since, we ourselves ordered a remand of the case to the trial court. The defendants in error are properly chargeable with the costs of the Supreme Court, but they should recover their costs of appeal to and in the Court of Civil Appeals, since that appeal was finally effective. The costs of the former writ of error wherein the Supreme Court reversed the costs upon the application of defendants in error and remanded it to the Court of Civil Appeals for further proceedings were therein awarded against the plaintiff in error district, and that award is in no way disturbed.
We recommend the motion herein be granted, and that the costs herein be retaxed; that is to say, that the costs in this court be taxed against defendants in error, but that the costs of the appeal to and in the Court of Civil Appeals be taxed against the plaintiffs in error. The costs of the trial court will, of course, abide the decision.